DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Taylor.
Claim 15 is drawn to “a sound reducing system.” 
Claim 15
The Taylor Reference
“15. A sound reducing system comprising:
“a support; and
“at least one sound reducing speaker for radiating a sound wave for sound reduction,
The claimed system comprises at least one sound reducing speaker and a support. Similarly, the Taylor reference describes a piezoelectric acoustic transducer tape 10 that is stored in roll form and is attached to a lengthy supportive surface to radiate sound waves. Taylor at col. 1 ll. 7–15, FIG.1.
The Taylor reference does not describe using the speaker for sound reduction. However, the claimed use of a speaker for sound reduction is recited as an intended use of the claimed system. This is plain from the omission of any limitations concerning how the system are used for sound reduction. Contra claim 1 (describing cooperation between a microphone, controller and a speaker to reduce sound.)
“the at least one sound reducing speaker comprising: a piezoelectric speaker that is supported by the support,
Taylor’s acoustic transducer 10 is a piezoelectric transducer, or speaker. Taylor at col. 1 ll. 7–15, col. 2 l. 53 to col. 3 l. 48, FIGs.1–3.
“the piezoelectric speaker comprising: a piezoelectric film,
Transducer/speaker 10 includes a piezoelectric film material 14 corresponding to the claimed film. Id.
“a fixing face in contact with the support, and
Opposite to film material 14, transducer/speaker 10 includes an adhesive 16 that contacts a lengthy supportive surface. Id.
“a film holding portion disposed between the piezoelectric film and the fixing face,
Transducer/speaker 10 includes a urethane foam 15 disposed between film material 14 and adhesive 16. Id.
“wherein further, at least one of: (i) the film holding portion comprises a pressure-sensitive adhesive layer and the fixing face is formed of a surface of the pressure-sensitive adhesive layer, or
Taylor’s urethane foam 15 is connected to pressure-sensitive adhesive 16. Id. at col. 3 ll. 34–37. Accordingly, the combination of Taylor’s foam 15 and pressure-sensitive adhesive 16 correspond to the claimed film holding portion.
“(ii) the film holding portion comprises a porous body layer, and the piezoelectric film showing larger vibration than the support to thereby form sound.”
Moreover, Taylor’s urethane 15 is a porous body layer since it is a foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27.

Table 1
For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3–7, 9, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 4,322,877 (patented 06 April 1982) (“Taylor”) and JP 2015-135443 (published 27 July 2015) (“Miyagawa”).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor; Miyagawa and WO 2010/137997 (published 02 December 2010) (“Stoeckert”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor; Miyagawa and US Patent 6,183,674 (patented 06 February 2001) (“Nonogaki”).
Claims 10–12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor; Miyagawa and US Patent Application Publication 2022/0093077 (effectively filed 24 August 2015) (“Starobin”).
Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor.
Claim 1 is drawn to “a sound reducing system.” The following table illustrates the correspondence between the claimed system and the Taylor reference.
Claim 1
The Taylor Reference
“1. (Original) A sound reducing system comprising
“at least one sound reducing speaker for radiating a sound wave for sound reduction,
The claimed system comprises at least one sound reducing speaker and a support. Similarly, the Taylor reference describes a piezoelectric acoustic transducer tape 10 that is stored in roll form and is attached to a lengthy supportive surface to radiate sound waves. Taylor at col. 1 ll. 7–15, FIG.1.
The Taylor reference does not describe using the speaker for sound reduction.
“comprising:
“a piezoelectric speaker
Taylor’s acoustic transducer 10 is a piezoelectric transducer, or speaker. Taylor at col. 1 ll. 7–15, col. 2 l. 53 to col. 3 l. 48, FIGs.1–3.
“that comprises:
“a piezoelectric film,
Transducer/speaker 10 includes a piezoelectric film material 14 corresponding to the claimed film. Id.
“a fixing face in contact with a support supporting the piezoelectric speaker, and
Opposite to film material 14, transducer/speaker 10 includes an adhesive 16 that contacts a lengthy supportive surface. Id.
“a film holding portion disposed between the piezoelectric film and the fixing face, and
Transducer/speaker 10 includes a urethane foam 15 disposed between film material 14 and adhesive 16. Id.
“wherein at least one of:
“(i) the film holding portion comprises a pressure-sensitive adhesive layer and the fixing face is formed of a surface of the pressure-sensitive adhesive layer or
Taylor’s urethane foam 15 is connected to pressure-sensitive adhesive 16. Id. at col. 3 ll. 34–37. Accordingly, the combination of Taylor’s foam 15 and pressure-sensitive adhesive 16 correspond to the claimed film holding portion.
“(ii) the film holding portion comprises a porous body layer;
Moreover, Taylor’s urethane 15 is a porous body layer since it is a foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27.
“at least one microphone; and
“a controller for performing a control of a radiation sound wave radiated from the piezoelectric speaker by cooperating with the at least one microphone to thereby reduce sound.”
Taylor does not describe using its speaker for sound reduction. Taylor consequently does not describe the claimed microphone and controller.

Table 2
The table above shows that Taylor describes a piezoelectric tape 10 that corresponds to the claimed piezoelectric speaker. Taylor does not anticipate the claimed system, however, because Taylor does not describe the claimed microphone and controller to control a radiation sound wave from the speaker in cooperation with the microphone to reduce sound.
The differences between the claimed system and Taylor’s piezoelectric tape 10 are such that the system as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Taylor’s piezoelectric tape is configured to be stored in a roll and then unrolled and adhesively secured to lengthy supportive structures to produce a loudspeaker capable of generating and emitting acoustic energy with excellent distribution. Taylor at col. 1 ll. 44–54. This reasonably suggests locating it on any known architectural structure, such as walls, floors, ceilings and doors. Notably, Taylor’s tape does not require a rigid or flexible supportive structure since the tape itself is capable of generating sound. Id.
The Miyagawa reference describes an active acoustic wave control system. Miyagawa at Overview. Miyagawa’s system is formed primarily by a microphone 3, controller 5, vibrator 7 and a vibration body 9. Id. at ¶¶ 14, 15, FIG.1. Microphone 9 records a sound in an environment enclosed by a chamber. Id. at ¶ 16, FIGs.2, 5. Controller 5 inverts the phase and adjusts the amplitude of the recorded sound. Id. Vibrator 7 generates a vibration in response to the anti-phase, and amplitude adjusted signal. Id. The vibration excites vibration body 9—for example, a door—to emit an acoustic counterwave into the chamber, reducing the sound initially recorded by microphone 9. Id. at ¶¶ 16, 17, FIGs.2, 3, 5.
The combined teachings of Taylor and Miyagawa would have reasonably suggested implementing a noise reducing system similar to the one claimed. As taught by Miyagawa, the system would include the claimed microphone and controller. See Miyagawa at p. 3, FIG.1. And in view of Taylor’s piezoelectric tape, one of ordinary skill would have recognized that Miyagawa’s vibrator 7 and vibration body 9 may be replaced with Taylor’s tape mounted on a lengthy supportive structure, such as a wall of the chamber, to produce acoustic energy with excellent distribution. See Taylor at col. 1 ll. 44–54. Accordingly, it would have been obvious to form a system with the claimed microphone, controller and piezoelectric speaker. And it would have been obvious to configure the microphone to record sound in a chamber, configure the controller to adjust the phase and amplitude of the recorded sound and to configure Taylor’s tape to produce a radiation sound wave that reduces the recorded sound. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the support is
“a) a partition wall separating a room from outdoors or a different room, the separated room including a space where the sound reducing system is to reduce sound or a space where the sound reducing system is to prevent sound from escaping therefrom,
“b) a product installed in the separated room in an immovable or movable manner and having a function other than as a sound reducing speaker,
“c) a device or a tool designed to be 
“d) a noise barrier installed outdoors.”
The Taylor reference describes a piezoelectric acoustic transducer/speaker 10 configured to be stored as a roll and then adhered to a lengthy supportive surface. Taylor at col. 1 ll. 7–15, FIG.1. The Stoeckert reference describes one potential application for Taylor’s speaker. In particular, Stoeckert describes a flat panel acoustic modules 10 forming a portion of a room’s wall. Stoeckert at pp. 4, FIGs.1–3. A room’s walls are formed with modules 10 that include a flat panel 150. Id. Panels 150 include a piezoelectric transducer 160 adhered to each panel 150. Id. This configuration allows for transducers 160 to emit anti-sound signals for reducing background noise. Id. at p.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to use Taylor’s transducer/speaker 10 in Stoeckert’s modules 10. Taylor’s transducers/speakers 10 would then be supported on partition walls separating a room from the outdoors or another room. Transducers/speaker 10 would also generate anti-sound signals to prevent noise generated within the modules from entering into the room. For the foregoing reasons, the combination of the Taylor, the Miyagawa and the Stoeckert references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein a piezoelectric body of the piezoelectric film is a resin film, and the film holding portion comprises a resin layer that does not function as a piezoelectric film.”
Taylor describes forming foam layer 15 with a foamed synthetic resin, such as urethane foam, or other plastics. Id. at col. 2 ll. 24–33. Taylor also describes forming piezo 14 from a resin, such as polyvinylidene fluoride. Id. at col. 3 ll. 12–15. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the piezoelectric film and the film holding portion each have a substantially uniform thickness.”
Taylor’s transducer/speaker 10 likewise has a substantially uniform thickness, with minor variations in thickness along the length to facilitate rolling of the transducer/speaker 10. Taylor at col. 2 l. 62 to col. 3 l. 4, col. 3, ll. 49–52, FIGs.2, 3, 4. (Cf. Spec. at ¶ 55 (defining substantially uniform thickness as ranging from 70–100% of max thickness.)) For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein 50% or more of a principal surface of the piezoelectric speaker, the principal surface being opposite to the fixing face, is composed of the piezoelectric film.”
Taylor’s principal surface is composed entirely of piezo film 14. Taylor at FIGs.1, 2. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the film holding portion comprises a porous body layer,
“
“the fixing face is formed of a surface of the pressure-sensitive adhesive or adhesive layer.”
Since Taylor’s foam layer 15 is made of foam, it is by definition a porous body layer. Taylor at col. 2 ll. 24–33, col. 3 ll. 19–27. Moreover, Taylor’s adhesive 16 is a pressure-sensitive adhesive. Id. at col. 3 ll. 34–37. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the fixing face is disposed in such a manner that at least a portion of the piezoelectric film overlaps the fixing face when the piezoelectric film is viewed in a plan view.”
Taylor’s piezo film 14 completely overlaps adhesive 16. Taylor at FIGs.1, 2. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the film holding portion comprises an ethylene propylene rubber foam layer.”
Taylor forms layer 15, which is used to support vibrating element 14, from a urethane foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27. The Nonogaki reference recognizes that urethanes are useful foam rubbers having a high reliability and waterproofness when used in speakers as an edge material (i.e., as a material that supports a vibrating surface). Nonogaki at col. 3 ll. 23–37. Nonogaki further recognizes that ethylene-propylene rubbers exhibit similar advantages. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to alternatively implement layer 15 from an ethylene-propylene rubber with the expectation that doing so would produce a piezoelectric speaker with high reliability. For the foregoing reasons, the combination of the Taylor, the Miyagawa and the Nonogaki references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein layers located between the piezoelectric film and the fixing face and adjacent to each other are joined together,
“the location between the piezoelectric film and the fixing face including the piezoelectric film and the fixing face.”
Similarly, Taylor completely joins layers 12, 13, 14, 15, 16 and 17, which includes all locations between piezo film 14 and adhesive 16. Taylor at FIGs. 2, 3. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the at least one microphone includes a difference microphone,
“the radiation sound wave is radiated from the piezoelectric speaker toward a region in which the difference microphone is disposed,
“the control includes a phase adjustment of the radiation sound wave, and
“the phase adjustment adjusts the radiation sound wave in the region to a phase that is opposite to a phase of a noise wave in the region.”
Miyagawa teaches a controller 5 that performs phase adjustment to produce a phase-adjusted signal having a phase that is opposite to a noise wave recorded by reference microphone 3. Miyagawa at ¶ 16, FIGs.1, 2.
Miyagawa’s sound reduction system does not include a difference, or error, microphone as claimed. However, the Starobin reference teaches and suggests configuring a sound reduction system to include both a reference microphone and an error microphone so that the noise cancelling process may be adapted to non-stationary conditions. See Starobin at ¶¶ 121, 122. Starobin teaches locating reference microphone (i.e., Miyagawa’s microphone) near a noise source and locating an error microphone near a targeted quiet zone—namely, a region in which radiation sound waves are radiated in order to produce quiet. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified the combination of Taylor and Miyagawa, to include adaptive processing and a difference, or error microphone, located as claimed. For the foregoing reasons, the combination of the Taylor, the Miyagawa and the Starobin references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein the control includes an amplitude adjustment of the radiation sound wave, and the amplitude adjustment reduces an amplitude of a synthetic sound wave of the radiation sound wave and the noise wave in the region.”
Miyagawa similarly teaches adjusting amplitude of a noise reducing sound wave to produce a synthetic wave at a reference microphone from the combination of the noise-reducing sound wave and the sound recorded by the microphone. Miyagawa at ¶¶ 16, 18, FIG.3. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the at least one microphone includes a reference microphone that is disposed on a side of a source of the noise wave with respect to the piezoelectric speaker, and
“wherein the controller performs at least one of: the phase adjustment by cooperating with the reference microphone and performs the amplitude adjustment by cooperating with the difference microphone, or the phase adjustment and the amplitude adjustment by cooperating with the difference microphone.”
The obviousness rejection of claim 10, incorporated herein, shows the obviousness of configuring the Taylor-Miyagawa noise reduction system with both a reference microphone located at a source of a noise wave and an error microphone at a targeted quiet zone and using signals from both microphones to adjust phase and amplitude for adaptive noise reduction in terms of phase and amplitude. See Starobin at ¶¶ 121; Miyagawa at ¶ 16. For the foregoing reasons, the combination of the Taylor, the Miyagawa and the Starobin references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the film holding portion includes an interposed layer, and the interposed layer is disposed on a region accounting for 75% or more of an area of the piezoelectric film when the piezoelectric film is viewed in a plan view.”
Transducer/speaker 10 includes a film material 14 corresponding to the claimed piezoelectric film, a urethane foam 15 and an adhesive 16. Taylor at col. 1 ll. 7–15, col. 2 l. 53 to col. 3 l. 48, FIGs.1–3. Foam 15 is disposed between film material 14 and adhesive 16. Id. Taylor’s urethane foam 15 is connected to pressure-sensitive adhesive 16. Id. at col. 3 ll. 34–37. Accordingly, the combination of Taylor’s foam 15 and pressure-sensitive adhesive 16 correspond to the claimed film holding portion. In that case, foam 15 is an interposed layer between adhesive 16 and film 14, and accounts for 75% or more of an area of film 14 when viewed in a plan view since it is coextensive with film 14. See id. at FIG.2. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the fixing face is disposed on a region of 75% or more of an area of the piezoelectric film when the piezoelectric film is viewed in a plan view.”
Adhesive 16 is disposed on 75% or more of an area of film 14 when viewed in a plan view since it is coextensive with film 14. See id. at FIG.2. For the foregoing reasons, the combination of the Taylor and the Miyagawa references makes obvious all limitations of the claim.
Claim 16 depends on claim 15 and further requires the following:
“wherein the film holding portion comprises an interposed layer, and the interposed layer in an uncompressed state has a thickness of 0.1 mm to 30 mm.”
Taylor does not describe forming urethane foam 15 with the claimed dimensions. However, Taylor’s speaker is formed with dimensions of the same order. See Taylor at col. 3, ll. 49–59, FIG.4 (describing the formation of a top layer of 1.27 cm, or 12.7 mm.) In the absence of any unexpected advantage discovered by Applicant, one of ordinary skill, through routine experimentation, would have reasonably considered forming foam 15 within the claimed range. For the foregoing reasons, the Taylor reference makes obvious all limitations of the claim.
Claim 17 is drawn to “a sound reducing system.” The following table illustrates the correspondence between the claimed system and the Taylor reference.
Claim 17
The Taylor Reference
“17. A sound reducing system comprising
The claimed system comprises at least one sound reducing speaker and a support. Similarly, the Taylor reference describes a piezoelectric acoustic transducer tape 10 that is stored in roll form and is attached to a lengthy supportive surface to radiate sound waves. Taylor at col. 1 ll. 7–15, FIG.1.
The Taylor reference does not describe using the speaker for sound reduction.
“at least one sound reducing speaker for radiating a sound wave for sound reduction,
“wherein the at least one sound reducing speaker comprises a piezoelectric speaker,
Taylor’s acoustic transducer 10 is a piezoelectric transducer, or speaker. Taylor at col. 1 ll. 7–15, col. 2 l. 53 to col. 3 l. 48, FIGs.1–3.
“the piezoelectric speaker comprises a piezoelectric film,
Transducer/speaker 10 includes a piezoelectric film material 14 corresponding to the claimed film. Id.
“a fixing face in contact with a support supporting the piezoelectric speaker, and
Opposite to film material 14, transducer/speaker 10 includes an adhesive 16 that contacts a lengthy supportive surface. Id.
“a film holding portion disposed between the piezoelectric film and the fixing face,
Transducer/speaker 10 includes a urethane foam 15 disposed between film material 14 and adhesive 16. Id.
“wherein further, at least one of: (i) the film holding portion comprises a pressure-sensitive adhesive layer and the fixing face is formed of a surface of the pressure-sensitive adhesive layer, or
Taylor’s urethane foam 15 is connected to pressure-sensitive adhesive 16. Id. at col. 3 ll. 34–37. Accordingly, the combination of Taylor’s foam 15 and pressure-sensitive adhesive 16 correspond to the claimed film holding portion.
“(ii) the film holding portion comprises a porous body layer, and
Moreover, Taylor’s urethane 15 is a porous body layer since it is a foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27.
“the piezoelectric speaker has a flat principal surface which is opposite to the fixing face.”
Taylor’s principal surface is not flat, but includes undulations. Id. at FIG.1.

Table 3
Taylor forms the principal surface of speaker 10 in an undulating manner in order to facilitate rolling. It would have been obvious to simply reshape speaker to have a flat principal surface instead of including Taylor’s undulations. See MPEP §§ 2144.04(II)(A) (eliminating an element; in this case Taylor’s undulations); MPEP § 2144.04(IV)(B) (changes in shape; in this case going from undulating to smooth). Applicant has not disclosed any unexpected benefit to a flat principal surface. One would expect the speaker to perform similarly and simply be harder to roll. For the foregoing reasons, the Taylor reference makes obvious all limitations of the claim.
Claim 18 depends on claim 11 and further requires the following:
“wherein the controller performs the phase adjustment and the amplitude adjustment by cooperating with the difference microphone.”
The obviousness rejection of claim 10, incorporated herein, shows the obviousness of configuring the Taylor-Miyagawa noise reduction system with both a reference microphone located at a source of a noise wave and an error microphone at a targeted quiet zone and using signals from both microphones to adjust phase and amplitude for adaptive noise reduction in terms of phase and amplitude. See Starobin at ¶¶ 121; Miyagawa at ¶ 16. For the foregoing reasons, the combination of the Taylor, the Miyagawa and the Starobin references makes obvious all limitations of the claim.
Summary
Claims 1–18 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (26 September 2022) substantively amended the claims and added several new claims. Applicant’s Reply also includes comments pertaining to the rejections presented in the Non-Final Office Action (06 June 2022). Those comments have been considered, but are moot in light of the new grounds of rejection presented in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/11/2022